 Case: 1:19-cv-00127-RWS Doc. #: 19 Filed: 04/06/20 Page: 1 of 8 PageID #: 112




                         THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

EDWARD WEAVER,                                   )
                                                 )
                        Plaintiff,               )
v.                                               )
                                                 )   CIVIL ACTION NO. 1:19-CV-00127-RWS
                                                 )
DR. PHILLIP TIPPEN, et al.,
                                                 )
                       Defendants.               )


                           ANSWER TO AMENDED COMPLAINT

       COMES NOW Defendant Phillip Tippen, (“Dr. Tippen”), and submits the following

Answer to the Amended Complaint (Doc. No. 7) filed by Plaintiff Edward Weaver (“Plaintiff”).

In response to the allegations set forth in Plaintiff’s pleading, Dr. Tippen states as follows:

       I.      In response to Section I of Plaintiff’s Amended Complaint regarding “The Parties

to this Complaint,” Dr. Tippen admits as follows:

               A.      Plaintiff is currently incarcerated at Southeast Correctional Center

(“SECC”).

               B.      Dr. Tippen serves as the Medical Director at SECC.

Except as expressly admitted herein above, Dr. Tippen denies each and every remaining

allegation in Section I of Plaintiff’s Amended Complaint. Dr. Tippen expressly denies that he

violated Plaintiff’s Eighth Amendment or any other constitutional rights on any occasion

whatsoever.

       II.     In response to Section II of Plaintiff’s Amended Complaint entitled “Statement of

Claim,” Dr. Tippen responds as follows:
 Case: 1:19-cv-00127-RWS Doc. #: 19 Filed: 04/06/20 Page: 2 of 8 PageID #: 113




                1.     Dr. Tippen admits that Plaintiff received a diagnosis of Hepatitis C. Dr.

Tippen is without knowledge or information sufficient to form a belief as to the truth of the

remaining averments alleged in Paragraph 1 of Section II of Plaintiff’s Amended Complaint, and

as such Dr. Tippen denies those allegations.

                2.     The allegation in Paragraph 2 of Section II of Plaintiff’s Amended

Complaint is unintelligible, and therefore Dr. Tippen is unable to admit or deny that allegation at

this time.

                3.     The allegation in Paragraph 3 of Section II of Plaintiff’s Amended

Complaint is unintelligible, and therefore Dr. Tippen is unable to admit or deny that allegation at

this time.

                4.     Dr. Tippen denies the allegations in Paragraph 4 of Section II of Plaintiff’s

Amended Complaint.         Dr. Tippen expressly denies that he violated Plaintiff’s Eighth

Amendment or any other constitutional rights on any occasion whatsoever.

Except as expressly admitted herein above, Dr. Tippen denies each and every remaining

allegation in Section II of Plaintiff’s Amended Complaint. Dr. Tippen expressly denies that he

violated Plaintiff’s Eighth Amendment or any other constitutional rights on any occasion

whatsoever.

        III.    Dr. Tippen denies the allegations in Section III of Plaintiff’s Amended Complaint

entitled “Injuries.”

        IV.     In response to Section IV of the Amended Complaint, entitled “Relief,” Dr.

Tippen expressly denies that Plaintiff is entitled to the requested relief or any other damages or

relief against him.




                                                 2
 Case: 1:19-cv-00127-RWS Doc. #: 19 Filed: 04/06/20 Page: 3 of 8 PageID #: 114




        V.      In response to Section V of the Amended Complaint entitled “Exhaustion of

Administrative Remedies/Administrative Procedures,” Dr. Tippen admits as follows:

                A.     Dr. Tippen admits that Plaintiff’s claims arose while Plaintiff was

confined in a correctional facility.

                B.     Dr. Tippen admits that SECC has a grievance procedure.

                C.     Dr. Tippen denies that the grievance procedure at SECC does not cover

Plaintiff’s claims.

                D.     Dr. Tippen is without knowledge or information sufficient to form a belief

as to the truth of the averments alleged in Paragraph D of Section V of Plaintiff’s Amended

Complaint, and, as such, denies such allegations.

                E.     Dr. Tippen is without knowledge or information sufficient to form a belief

as to the truth of the averments alleged in Paragraph E of Section V of Plaintiff’s Amended

Complaint, and, as such, denies such allegations.

                F.     Paragraph F of Section V of Plaintiff’s Amended Complaint contains no

allegation, and therefore there is nothing for Dr. Tippen to admit or deny.

Except as expressly admitted herein above, Dr. Tippen denies each and every remaining

allegation in Section V of Plaintiff’s Amended Complaint. Dr. Tippen expressly denies that he

violated Plaintiff’s Eighth Amendment or any other constitutional rights on any occasion

whatsoever.

        VI.     Dr. Tippen is without knowledge or information sufficient to form a belief as to

the truth of the averments alleged in Section VI of Plaintiff’s Amended Complaint, entitled

“Previous Lawsuits,” and, as such, denies such allegations.




                                                 3
 Case: 1:19-cv-00127-RWS Doc. #: 19 Filed: 04/06/20 Page: 4 of 8 PageID #: 115




       VII.    Dr. Tippen is without knowledge or information sufficient to form a belief as to

the truth of the averments alleged in Section VII of Plaintiff’s Amended Complaint, entitled

“Certification and Closing,” and, as such, denies such allegations.

                         AFFIRMATIVE AND OTHER DEFENSES

                                           First Defense

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                          Second Defense

       Plaintiff’s claims are barred by the doctrine of laches.

                                          Third Defense

       Plaintiff’s claims are barred by the statute of limitations.

                                          Fourth Defense

       Plaintiff’s claims are barred by the doctrine of waiver.

                                           Fifth Defense

       Plaintiff’s claims are barred by the doctrine of unclean hands.

                                           Sixth Defense

       Plaintiff’s claims are barred by the doctrine of assumption of risk.

                                         Seventh Defense

       Plaintiff’s claims are barred by the doctrine of contributory negligence and/or last clear

chance.

                                          Eighth Defense

       Plaintiff’s claims are barred by the doctrine of sovereign and/or qualified immunity.

                                          Ninth Defense

       Plaintiff’s claims are barred by the doctrine of estoppel.




                                                  4
 Case: 1:19-cv-00127-RWS Doc. #: 19 Filed: 04/06/20 Page: 5 of 8 PageID #: 116




                                          Tenth Defense

        Plaintiff’s claims are barred, in whole or in part, because of his failure to mitigate

damages.

                                         Eleventh Defense

        Dr. Tippen avers that the wrongs and damages alleged by Plaintiff were caused solely by

the acts and/or omissions of persons and/or entities for whom or which he is not responsible.

                                         Twelfth Defense

        Plaintiff’s claims are barred because Dr. Tippen did not breach any duty allegedly owed

to Plaintiff.

                                       Thirteenth Defense

        Plaintiff’s claims are barred because there is no causal relationship, legal or proximate,

between any actions or failures to act by Dr. Tippen and Plaintiff’s alleged injuries and damages.

                                       Fourteenth Defense

        Plaintiff’s claims are barred because of the existence of superseding, intervening causes.

                                         Fifteenth Defense

        Plaintiff’s claims are barred because of the lack of damages suffered due to any of the

alleged wrongs asserted against Dr. Tippen.

                                         Sixteenth Defense

        Plaintiff’s claims are barred because Dr. Tippen did not act with deliberate indifference.

Estelle v. Gamble, 429 U.S. 97 (1976).

                                      Seventeenth Defense

        Plaintiff’s claims are barred because he is seeking to question a medical judgment via 42

U.S.C. § 1983.




                                                 5
 Case: 1:19-cv-00127-RWS Doc. #: 19 Filed: 04/06/20 Page: 6 of 8 PageID #: 117




                                        Eighteenth Defense

         Plaintiff’s claims are barred because he failed to exhaust administrative remedies prior to

commencing this action. 42 U.S.C. § 1997e(a) (2005).

                                        Nineteenth Defense

         Plaintiff’s claims are barred because the action asserted is “frivolous, malicious, and fails

to state a claim upon which relief can be granted.” 42 U.S.C. § 1997e(c)(1) (2005).

                                         Twentieth Defense

         Plaintiff’s Complaint is barred by the “physical injury” requirement mandated by the

Prison Litigation Reform Act, 42 U.S.C. § 1997e(e).

                                       Twenty-First Defense

         To the extent Plaintiff seeks to recover any attorneys’ fees, Dr. Tippen objects to any and

all such requests for fees that are not asserted in the Complaint or otherwise approved by court

order.

                                      Twenty-Second Defense

         Plaintiff’s claims for punitive damages violate Dr. Tippen’s United States and Missouri

constitutional protections from, including without limitation, excessive fines, cruel and unusual

punishment, denial of due process and denial of equal protection of the law.

                                       Twenty-Third Defense

         Dr. Tippen claims reliance on the benefits and provisions of Chapters 537 and 538,

RSMo., including, but not limited to, Sections 537.060, 537.067, 538.205, 538.210, 538.220,

538.225, 538.228, 538.229, 538.232. and/or 538.300, as each may pertain to this cause of action.




                                                  6
 Case: 1:19-cv-00127-RWS Doc. #: 19 Filed: 04/06/20 Page: 7 of 8 PageID #: 118




                                    Twenty-Fourth Defense

       Plaintiff has failed to file the requisite affidavit as required by Section 538.225 RSMo.

                                     Twenty-Fifth Defense

       Dr. Tippen reserves the right to assert other defenses as discovery proceeds.

                                             Jury Trial

       Dr. Tippen demands a trial by jury.

Respectfully submitted this 6th day of April, 2020.


                                                      /s/ William R. Lunsford
                                                      Attorney for Dr. Tippen

William R. Lunsford (71722)
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street
Huntsville, Alabama 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com




                                                 7
 Case: 1:19-cv-00127-RWS Doc. #: 19 Filed: 04/06/20 Page: 8 of 8 PageID #: 119




                                CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing upon the following, via U.S.

Mail, first class postage prepaid and properly addressed on this the 6th day of April, 2020

        Edward Weaver #1203101
        S.E.C.C.
        300 Pedro Simmons Dr
        Charleston, MO 63834

        Pro se

                                                     /s/ William R. Lunsford
                                                     Of Counsel




                                                8
